DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office Action is in response to a communication filed on 07/25/2022, in which claims 1 – 30, except for currently cancelled claims, are pending and presented for examination, except for cancelled claims 2, 3, 9 – 15, 17 – 18, and 24 - 30.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter. 

The prior art of record fails to explicitly disclose certain key features claimed by Applicants.
In the most recent Office Action, Claim 1 was rejected as being obvious over U.S. Patent Application Publication No. 2011/0096826 to Han et al. ("Han") in view of U.S. Patent Application Publication No. 2013/0177070 to Seregin et al. ("Seregin"), and further in view of U.S. Patent Application Publication No. 2013/0188698 to Chien et al. ("Chien") (collectively, "the Art")
However based on Applicant’s remarks and on an updated search, it is granted that the arguments presented against the rejection are persuasive.
Independent Claim 1 is patentable over the Art for at least the reason that the Art does not disclose or suggest: 
identifying capabilities relating to level of decoding parallelism for a decoder of the video camera,.. for a set of levels of decoding parallelism, 
keeping information relating to HEVC profile and HEVC level that the decoder is capable of decoding, 
wherein information of available representations of the encoded bitstream that can be provided by an encoder is received, 
using the received information, the parameter indicative of the decoder capabilities relating to level of decoding parallelism. and 
the decoder capabilities relating to HEVC profile and HEVC level that the decoder is capable of decoding for selecting a representation that can be decoded, 
sending an indication of the selected representation. 
wherein the step of selecting a representation that can be encoded, further comprises: 
evaluating the in formation of the possible representations, and 6 
selecting the one with the highest HEVC level for which the parameter has a parallelism level such that the decoder is capable of decoding that HEVC level. 

The references can be summarized as follows: 
(1) Han does not teach the use of an "HEVC" Standard and the combination of Han with Seregin and Chien is unsupported
 (2) Seregin does not teach "selecting the one with the highest HEVC level" and Seregin, alone, nor in combination with Han and Chien, discloses or suggests "selecting the one with the highest HEVC level....". 
(3) Chien does not teach speeding up the decoding process and the combination of Chien with Han and Seregin is unsupported. 
 
It is agreed that, since an updated search of the prior art has produced no other reference to overcome Applicant’s arguments, Claim 1 and all other pending claims are therefore patentable over the cited references. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
 	Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487